Citation Nr: 0737896	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left zygoma.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1960 to March 
1964.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on June 8, 2006, in Boston, Massachusetts, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that additional evidence has been received, 
namely service medical records and private medical records, 
which were not previously considered by the RO.  However, the 
veteran indicated at his hearing before the Board that he 
waived the RO's initial consideration of the evidence.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.

The Board also observes that the veteran and his 
representative contended at the June 2006 hearing that he had 
chronic sinus infections, neurological deficits, sleep apnea, 
and headaches that were due to his facial injury in service.  
However, those matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, those matters are referred to the RO appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a fracture of the left zygoma 
are asymptomatic and without any functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the left zygoma have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic 5299-5296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that VA has met 
these procedural obligations.  

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO did provide the appellant with notice in 
August 2004, prior to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claim and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the August 2004 letter stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the December 2005 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the SOC 
provided the veteran with the pertinent rating criteria, 
namely Diagnostic Code 5296.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the August 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that had them.  The RO 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2005 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence.

Finally, the August 2005 letter specifically notified the 
claimant to submit any evidence in his possession that 
pertained to his claim.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  
Those five elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation for his 
residuals of a fracture of the left zygoma, but he was not 
provided with notice of the type of evidence to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his disability.  
Thus, any questions as to the appropriate effective date to 
be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in December 2004. 

The Board does observe the contention of the veteran's 
representative that an additional VA examination is necessary 
in order to ascertain the severity of the veteran's 
residuals, including chronic sinus infections, neurological 
deficits, sleep apnea, and headaches.  However, as discussed 
in the introduction, the issues of entitlement for service 
connection for those disorders have not been developed for 
review by the Board and have been referred to the RO for 
appropriate action.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  This is the law that VA applies in 
rating a disability.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the pertinent medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
appropriate cases, staged rating may also be applied during 
the claim period.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's residuals of a fracture of the left zygoma are 
rated as an unlisted disease under the rating code.  The 
disability has been assigned a noncompensable or 0 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5296.  When an unlisted disease, injury, or residual is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows.  The first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved.  The 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. §§ 4.20, 4.27 (2007). 

Diagnostic Code 5296 provides for the evaluation of loss of 
part of both the inner and outer tables of the skull.  Under 
the diagnostic code, a 10 percent disability evaluation is 
warranted for an area smaller than the size of a 25-cent 
piece of 7.16 inches squared.  

The veteran's service medical records, including copies of 
records he submitted to the Board, show that he was seen in 
June 1961.  He had been injured the day before when he was 
struck on the left check by kick back from a crank handle, 
causing swelling in the region of the left eye and zygoma.  
An x-ray revealed a depressed fracture of the zygomatic arch 
on the left.  The veteran's teeth were normal and he had 
normal excursion of the jaw.  He underwent surgical reduction 
of the fracture under local anesthesia.  Perfect reduction 
was not possible due to the length of time between the injury 
and treatment.  He was considered fit for duty about a week 
later.  He had a 1/4-inch scar on the left cheek at separation 
from service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's disability does not meet the requirements for a 
compensable evaluation for his residuals of a fracture of the 
left zygoma.  The December 2004 VA examiner indicated that 
the veteran was asymptomatic and was not receiving any 
treatment or taking any medication at that time.  It was also 
noted that there was no functional impairment.  At no time 
has there been any evidence of loss of bone, as contemplated 
for a compensable rating under DC 5296.  

Various medical reports show that the veteran has had a long 
history of sinusitis and had has numerous nasal surgeries.  
He has not been service connected for such disability and the 
residuals of his zygoma fracture in service are not 
implicated in these reports.  Based on the record, the 
veteran does not meet the criteria for a compensable 
evaluation for residuals of the fracture of his left zygoma 
in service.  .Therefore, the Board finds that the veteran is 
not entitled to an increased or compensable evaluation for 
the disability.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a 
fracture of the left zygoma is not warranted on the basis of 
functional loss due to pain or weakness in this case.  The 
medical evidence does not document any complaints such as 
pain or weakened movement that have been airbed to the 
service-connected disability and that might warrant an 
increased evaluation on another basis.  The preponderance of 
the evidence is against an increased evaluation for the 
veteran's residuals of a fracture of the left zygoma 
throughout the rating period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The December 2004 VA examination disclosed loss of teeth with 
accompanying loss of masticatory surface.  The loss of teeth 
was attributed to tooth decay, however, and not the zygoma 
fracture.  This is consistent with the service medical 
records, which did not show any involvement of the teeth from 
the 1961 injury in service.  There is no current evidence of 
symptomatic scarring from the injury in service.  Thus, an 
evaluation on another basis for the service-connected 
disability is not apparent from the evidence, as suggested at 
the veteran's hearing in June 2006.  

The Board also has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected residuals of a 
fracture of the left zygoma have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

A compensable evaluation for residuals of a fracture of the 
left zygoma is denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


